DETAILED ACTION
This is the first office action regarding application number 16/509565, filed on July 12, 2019, which  claims priority to Korean Application No. 10-2018-0080988 filed in Korea on July 12, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/25/2022 has been entered. Claims 1-9 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 05/25/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends on claim 1. Claim 1 recites that when valve is open [Wingdings font/0xE0] pump is off, when valve is close [Wingdings font/0xE0] pump is on. Claim 5 recites, pump is off when liquid is less than a set amount; valve is open (pump is off according to claim 1) when liquid is more than a set amount. Thus claim 5 recites that pump is off whether the liquid is more or less than a set amount; which is contradictory to claim 1. For compact prosecution, claim 5 is interpreted as pump is off when liquid is less than a set value, pump is on when liquid is more than a set value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph), and further in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing).
Regarding claim 1, Joseph teaches homebrewing systems and methods for automated, whole grain brewing. Hence Joseph is from the same field of beverage makers as the instant claim.
“A beverage maker comprising:” (Abstract teaches a beer brewing system.)
“a tank that stores liquid;” (water tank 115 in Fig. 1A)
“a pump provided below the tank to pump liquid from the tank;” (pump 121 wherein “pump 121 can be operated to transfer water into boil kettle 130” as taught in paragraph [27]. Paragraph [22] teaches pump is contained within base 110, base 110 is below tank 115. Hence pump is provided below the tank.)


    PNG
    media_image1.png
    633
    748
    media_image1.png
    Greyscale

Fig. 1A of Joseph teaches a compact beverage maker
“a liquid channel connected to the pump and guiding liquid discharged from the pump;” (Paragraph [24] teaches “FIG. 3 provides one possible configuration for connecting pumping system 120 to one or more of water tank 115, boil kettle 130, mash tun 150, or fermentation chamber 140”. The configuration corresponds to liquid channel in the instant claim.)
“wherein the pump is located below a lower end of the water tank,” (Paragraph [22] teaches “a pumping system, generally designated 120, and a control system 111 can be contained at least partially within base 110.” Fig. 1 and 2 teach that water tank 115 is placed above base 110, hence pump is located below water tank.)

    PNG
    media_image2.png
    678
    581
    media_image2.png
    Greyscale

Fig. 2 of Joseph teaches a compact beverage maker
“the valve ….is located above the lower end of the water tank” ( Paragraph [24] teaches “those having skill in the art should recognize that the particular layout of tubing, fittings, valves, and other plumbing components of pumping system 120 can be provided in any of a variety of arrangements…..For example, each pump inlet and outlet can comprise a valve (e.g. a solenoid valve) that is selectively controllable, either manually or via control system 111, to open or close as desired to allow fluid flow to or from the components of system 100.” Thus Joseph teaches that number and location of valves is a design choice and thus obvious. MPEP 2144.05-II teaches “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980)).
“and a controller maintaining the pump in an off state when the valve is opened, wherein the controller turns on the pump when the valve is closed,” (Paragraph [24-26] teaches “each pump inlet and outlet can comprise a valve (e.g. a solenoid valve) that is selectively controllable, either manually or via control system 111, to open or close as desired to allow fluid flow to or from the components of system 100. In this configuration, the multiple inlets and outlets of pumping system 120 can be selectively controlled to transfer fluid into, out of, and among the fluid-carrying vessels of system 100…… Operation of this entire process can be at least partially automated by using control system 111 to selectively control the flow to and from each brewing vessel of system 100 within pumping system 120 (i.e., by selectively opening and closing the inlets and outlets of pumping system 120 and operating pump 121).” Hence Joseph teaches a controller that controls flow of the beverage maker by controlling valves and turning pumps on/off. 
The limitation “the pump in an off state when the valve is opened, …turns on the pump when the valve is closed” is interpreted as priming a pump.)
Joseph does not explicitly teach priming a pump, a gas channel through which gas from the pump flows. 
Homebrewing teaches a pump for home brewing system. Hence it is solving the same problem of removing gas from the pump as the instant claim.
“a gas channel connected to the liquid channel through which gas from the pump flows; a valve connected to the gas channel to discharge gas from the gas channel;.. wherein the valve is located above the pump” (Annotated Fig. of Homebrewing teaches a gas channel connected to the liquid channel, and a valve connected to the gas channel.)

    PNG
    media_image3.png
    824
    943
    media_image3.png
    Greyscale

Annotated Fig. of Homebrewing teaches a gas channel connected to a liquid channel
“the pump in an off state when the valve is opened, …turns on the pump when the valve is closed”(Home brew teaches on page 2 that "the pumps need to be positioned below the level of liquid for the input in order for the pumps to prime… The pump will be full of air and that air needs a place to go. Adding a simple bleed or relief valve can help you release some of the trapped air in the pump chamber. The pump head must be filled with liquid before it will pump properly, so bleeding out the air will allow the pump to get going. It helps to run a tube from your bleed valve down into a bucket or reservoir to catch any small amounts of liquid during pressure relief." Even though Homebrewing does not explicitly teach keeping the pump off while discharging air, it is implied from “pump head must be filled with liquid before it will pump properly” that pump needs to be off while discharging air through the valve. Similarly, it is implied that once the pump is filled with water, the pump is turned on and bleed valve is closed.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the gas channel and valve as taught in Homebrewing to the brewing system of Joseph. One of ordinary skill in the art would have been motivated to do so because “Adding a bleed valve to the discharge port allows air pockets out that might be trapped in the pump head” as taught in page 2 of Homebrewing.
Regarding claim 2,
“The beverage maker of claim 1, wherein the gas channel includes a vertical channel extending in a vertical direction and connected to the valve.”(Annotated Fig. of Homebrewing teaches a vertical gas channel connected to the valve. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the gas channel and valve as taught in Homebrewing to the brewing system of Joseph. One of ordinary skill in the art would have been motivated to do so because “Adding a bleed valve to the discharge port allows air pockets out that might be trapped in the pump head” as taught in page 2 of Homebrewing.)
Regarding claim 3,
“The beverage maker of claim 2, wherein the tank includes a frame to support and position the vertical channel.” (Joseph teaches a frame to support and position vertical channels of pumping system 120 in Fig. 1-3.)
Claims 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph) and further in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing) as applied to claim 1 above and in view of http://www.theelectricbrewery.com/pumps, March 2018 (hereafter The electric brewery).
Regarding claim 4,
“The beverage maker of claim 1, wherein a joint connecting the gas channel and the liquid channel is positioned below the tank.”( Annotated Fig. of Homebrewing teaches a joint connecting the gas channel to the liquid channel. 
The primary combination of references does not explicitly teach location of a joint below the tank.
The electric brewery teaches a home brewing system. Thus it is from the same field of beverage makers as the instant claim.

    PNG
    media_image4.png
    1059
    1771
    media_image4.png
    Greyscale

Screenshot of the electric brewery teaches valve connected through a joint to the pump


    PNG
    media_image5.png
    437
    655
    media_image5.png
    Greyscale

Screenshot of the electric brewery teaches pump below water tank
The electric brewery teaches a pump located below the tank to pump liquid. The pump has a ball valve to clear the air out of the valve. The pump remains off when the valve is open. “We simply open up the ball valves and liquid flows straight into the pump head. The pump is then turned on and liquid is pushed up and out” as taught in page 1, section Pumps. Here the ball valves correspond to the gas channel, and a joint between ball valves and the liquid channel is positioned below the tank as taught in Figure.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to position the joint below the tank as taught in the electric brewery to the brewing system of Joseph. One of ordinary skill in the art would have been motivated to do so because “We simply open up the ball valves and liquid flows straight into the pump head. The pump is then turned on and liquid is pushed up and out” as taught in page 1 in the electric brewery. )
Regarding claim 7,
“The beverage maker of claim 1, further comprising a fermenter that receives liquid from the liquid channel and that is spaced apart from the tank, wherein the valve is positioned in a space between the fermenter and the tank.” (Joseph teaches a fermentation chamber 140 spaced apart from water tank 115 in Fig. 1. Joseph further teaches pump 121 placed in a space between fermenter and water tank in Fig. 1-3.
Paragraph [24] teaches “those having skill in the art should recognize that the particular layout of tubing, fittings, valves, and other plumbing components of pumping system 120 can be provided in any of a variety of arrangements…..For example, each pump inlet and outlet can comprise a valve (e.g. a solenoid valve) that is selectively controllable, either manually or via control system 111, to open or close as desired to allow fluid flow to or from the components of system 100.” Thus Joseph teaches that number and location of valves is a design choice and thus obvious. MPEP 2144.05-II teaches “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Joseph does not explicitly teach a valve to discharge air from the water pump.
The electric brewery teaches valve connected with a pump for priming. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a valve as taught in the electric brewery on the pump 121 in Joseph. Since the pump 121 is placed in a space between fermenter and water tank in Joseph, the valve would be placed in a space between fermenter and water tank. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery.)
Regarding claim 8,
“The beverage maker of claim 7, further comprising a main frame coupled to each of the fermenter and the tank, wherein the valve is mounted on the main frame.” (Fig. 1 of Joseph teaches a main frame comprising base and a stand. The frame is coupled to fermenter 140 and tank 115. 
Joseph also teaches pump contained in base, hence the pump is mounted on the frame.
Paragraph [24] teaches “those having skill in the art should recognize that the particular layout of tubing, fittings, valves, and other plumbing components of pumping system 120 can be provided in any of a variety of arrangements…..For example, each pump inlet and outlet can comprise a valve (e.g. a solenoid valve) that is selectively controllable, either manually or via control system 111, to open or close as desired to allow fluid flow to or from the components of system 100.” Thus Joseph teaches that number and location of valves is a design choice and thus obvious. MPEP 2144.05-II teaches “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Joseph does not explicitly teach a valve to discharge air from the water pump.
The electric brewery teaches valve connected with a pump for priming.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the valve as taught in the electric brewery on the pump 121 in Joseph. Since the pump 121 is placed on the main frame in Joseph, the valve would be placed on the main frame. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery.)
Regarding claim 9,
“The beverage maker of claim 1, further comprising: a base provided below the tank and the pump; and a material supplier provided above and spaced apart from the base that receives liquid flowing in the liquid channel, wherein the valve is provided between the base and the material supplier.” (Joseph teaches a base 100. Paragraph [22] teaches “The base 110 can include spaces on which can be positioned one or more of a water tank 115, a boil kettle 130, a fermentation chamber 140, and/or a mash tun 150. In addition, as shown in FIG. 2, a pumping system, generally designated 120, and a control system 111 can be contained at least partially within base 110.”
Paragraph [41] teaches “Additions dispenser 160 can be positioned in communication with pumping system 120 downstream of first pump outlet 123b such that any fluid pumped through pumping system 120 into boil kettle 130 must first pass through additions dispenser 160.” Here additions dispenser corresponds to material supplier in the instant claim. Fig. 1 teaches supplier 160 provided above and spaced apart from base 110.
Paragraph [24] teaches “those having skill in the art should recognize that the particular layout of tubing, fittings, valves, and other plumbing components of pumping system 120 can be provided in any of a variety of arrangements…..For example, each pump inlet and outlet can comprise a valve (e.g. a solenoid valve) that is selectively controllable, either manually or via control system 111, to open or close as desired to allow fluid flow to or from the components of system 100.” Thus Joseph teaches that number and location of valves is a design choice and thus obvious. MPEP 2144.05-II teaches “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Joseph does not explicitly teach a valve to discharge air from the water pump.
The electric brewery teaches valve connected with a pump for priming. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a valve as taught in the electric brewery on the pump 121 in Joseph. Since the pump 121 is placed between the base and material supplier, the valve would be placed between the base and material supplier. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph) and in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing) as applied to claim 1 above and further in view of Streeter et al., US 7398726 (hereafter Streeter).
“The beverage maker of claim 1, wherein the controller turns off the pump if liquid stored in the tank is equal to or less than a predetermined amount, and opens the valve if the liquid stored in the tank is greater than the predetermined amount.” (Joseph teaches in paragraph [49] “Control system 111 can be configured to allow for either or both of manual control (e.g., via an array of switches, displays, etc.) and computer control (e.g., via a connected computer 200). For example, control system 111 can be operable to turn pump 121 on and off, open and close any valves in pumping system 120.” 
The primary combination of references does not explicitly teach a control based on liquid level in the tank.
Streeter teaches a system for beverage maker with water storage tank and pump. Hence Streeter is solving the same problem of controlling liquid flow in a beverage maker as the instant claim.
Streeter teaches in Fig. 1 a storage tank 10 with a water level sensor 50, sensor 50 sends signal 52 to controller. Column 3, lines 18-26 teaches a controller that can turn pump 36 on/off based on the water level of dispensing tank 12.  Additionally, controller receives water level signal from the storage tank 10.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the technique of switching ON/OFF the water pump 121 in Joseph based on water level in the storage tank as taught in Streeter. One of ordinary skill in the art would have been motivated to do so because “A sensing mechanism for generating control signals indicative of the level and temperature of water in the dispensing tank. A controller enabled by control signals generated by the sensing means and operative in response to a brew signal for operating the air and water pumps in conjunction with the opening and closure of the vent valve to fill the upper compartment with heated water displaced from the lower compartment and to discharge the thus displaced heated water from the upper compartment to the brew chamber” as taught in abstract of Streeter.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph) and in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing) as applied to claim 1 above and further in view of March 809/815 manual, 2017 (hereafter manual).
 “The beverage maker of claim 1, wherein, if the valve is opened, gas flows from the pump through the gas channel and liquid from the tank flows to the pump, and when the valve is opened for a predetermined period of time or more, the controller closes the valve.” ( Joseph teaches in paragraph [49] “Control system 111 can be configured to allow for either or both of manual control (e.g., via an array of switches, displays, etc.) and computer control (e.g., via a connected computer 200). For example, control system 111 can be operable to turn pump 121 on and off, open and close any valves in pumping system 120.”
The primary combination of references does not explicitly teach liquid from tank flows to the pump when valve is open.
The limitation “if the valve is opened, gas flows from the pump through the gas channel and liquid from the tank flows to the pump,” describes how priming works. The electric brewery teaches priming the water pump before starting a brew cycle. Page 1 teaches “these pumps must be placed lower than the liquid source so that gravity feeds the pump…..We simply open up the ball valves and liquid flows straight into the pump head.” It is implied that the gas inside the pump is pushed out through the gas channel when liquid flows into the pump.
The electric brewery does not explicitly mention when to turn the valve off. The electric brewery teaches March 809/815 valve. The manual for this valve teaches in page 2  “Do not operate with a closed suction or discharge valve.” Hence it is implied that the valve will be closed after a certain time.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to operate the ball valve as taught in the electric brewery and March 809 manual by the controller in Joseph. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery. )
Response to Arguments
Applicant’s arguments filed on 08/25/2022 with respect to claim(s) 1-9 have been considered but are not persuasive.
The applicant amended claim 1 and argued on pages 9-16 that this makes the beverage maker  distinguishable from prior art. However a new ground of rejection is made in view of prior art as discussed above. 
In response to applicant's arguments against the references individually on pages 11-15, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument on page 12 that the pump in Joseph is used differently, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant argues on pages 12-13 that Homebrewing does not teach a controller. However, office action does not rely on Homebrewing to teach a controller.
The applicant argues on pages 13-14 that Electric Brewery does not teach priming using a gas channel. However, as discussed above, the ball valves correspond to the gas channel as they make an air flow path.
The applicant argues on page 14 that Streeter does not teach gas channel. However, office action does not rely on Streeter to teach gas channel.
The applicant argues on pages 14-15 that March Pump Manual does not teach a gas channel. However, office action does not rely on March pump manual to teach gas channel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761